DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claim amendments dated April 22, 2022.
Claims 1-7 and 9-11 have been presented for examination.
Claims 1, 3, 10, and 11 have been amended. Claims 1-7 and 9-11 are rejected.

Response to Arguments
Regarding 35 U.S.C. § 112(b), the claims have been amended to overcome the 35 U.S.C. § 112(b) rejection. Accordingly, the rejection has been withdrawn. 
Regarding the claim objection, the claims have been amended to overcome the claim objection. Accordingly, the claim objection has been withdrawn. 
Applicant's arguments filed on April 22, 2022 have been fully considered but they are not persuasive. Regarding 35 U.S.C. § 103, the Applicant argues:
“[Before] the present amendment, claim I recited the following:

‘starting of the internal combustion engine is initially deactivated in the maneuvering mode, and 
the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode such that the internal combustion engine is 
used to operate the vehicle in the maneuvering mode without using 
the electric motor.’
	
The missing portion of the claim language is underlined above. This omission changes the meaning of claim 1, and is contrary to the requirement of determining whether the claimed invention as a whole would have been obvious.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. With respect to the Office Action dated February 17, 2022, the Examiner addressed the underlined claim language in the 35 U.S.C. § 103 rejection, citing that Min-Hwan [0061] teaches determining if the drive requires the internal combustion engine to be activated during the maneuvering mode (i.e., automatic parking control).
	The Applicant further argues:
“Malone discloses a method of exiting energy-saving modes in response to detecting oncoming traffic ([0001])… However, Malone does not disclose that "starting of the internal combustion engine is initially deactivated at a beginning of the maneuvering mode," as recited in claim 1. Although the Hybrid Electric mode 410 of Malone only uses the electric drive, the Hybrid Electric mode is not used at a beginning of the recited maneuvering mode, which is activated when the electric parking aid is activated. Further, the Park-Assist mode 430 of Malone restricts the speed and braking of the vehicle, but does not initially deactivate the starting of the internal combustion engine.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. While Malone does not explicitly teach the amended language “starting of the internal combustion engine is initially deactivated at the beginning of the maneuvering mode,” Min-Hwan teaches this claim language in [0061], “The vehicle hybrid system 400 according to the present invention stops the engine before controlling the parking, and then performs automatic parking using battery power and in-wheel.” With respect to previous Office Action, the claims are rejected under 35 U.S.C. § 103 as being unpatentable over Malone in view of Min-Hwan. Therefore, the Malone and Min-Hwan references must be considered in their entirety, both individually and in combination. 
The Applicant further argues:

“Further, Malone does not disclose that: 

‘the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the  maneuvering mode after the starting of the internal combustion engine was initially deactivated, such that the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode.’

Even if the Park-Assist mode 430 of Malone could be interpreted as corresponding to the recited maneuvering mode, Malone does not disclose determining whether the drive requires the internal combustion engine to be started during the Park-Assist mode 430. Instead, Malone determines whether there is an oncoming vehicle, and if so, exits the Park-Assist mode 430. More specifically, Malone does not activate starting of the internal combustion engine during the Park-Assist mode 430 such that the internal combustion engine is used to operate the vehicle during a remainder of the Park-Assist mode 430 without using the electric motor during the remainder of the Park-Assist mode 430. Instead, Malone merely exits the Park-Assist mode if an oncoming vehicle is detected.

“Further Min-hwan does not remedy the deficient teachings of Malone…Min-hwan does not disclose or suggest that:
 	
‘the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode after the starting of the internal combustion engine was initially deactivated, such that the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode.’

[There] is no provision in Min-hwan to determine whether the drive requires the internal combustion engine to be started while the auto parking is activated, and, if so, to activate starting of the internal combustion engine during the auto parking. On the contrary, Min-hwan charges the battery (if necessary) before starting the auto parking, and completes the auto parking by using the in-wheel motor without starting the engine. Min- hwan does not start the engine during the auto parking, and instead ensures that the battery has sufficient power to complete the auto parking before starting the auto parking...Min-hwan does not disclose that the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode,” as recited in amended claim l. Instead, in Min-hwan, the engine is activated to charge the battery if it is predicted that the battery will discharge before the parking is completed, not to operate the vehicle during the remainder of the auto parking without using the in-wheel motor during the remainder of the auto parking.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Malone [0063] discloses that the vehicle may include a stop-start system, which involves an energy-saving mode for starting the engine of a vehicle without use of an electric motor. Malone [0037] further discloses that the stop-start mode may start the engine during vehicle operation, which may be a maneuvering mode, as specified in Malone [0002] (“a vehicle operator who may be engaged with maneuvering activities”). The stop-start mode in combination with the park assist mode encompasses determining that the internal combustion engine may be activated after being previously deactivated, such that the internal combustion engine may be used to operate the vehicle without using the electric motor. Further, Malone [0019] discloses that during operating conditions, the engine may be operated by combusting fuel to propel the vehicle via drive wheel while the motor is deactivated. Min-Hwan [0061] teaches a hybrid system that stops the internal combustion engine prior to parking control and determining if the drive requires the internal combustion engine to be started. For these reasons, Malone in combination with Min-Hwan teaches “the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the  maneuvering mode after the starting of the internal combustion engine was initially deactivated, such that the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode,” as argued by the Applicant. For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (U.S. Patent Application Publication No. 20140074330) in view of Min-Hwan et al. (Patent ID: KR20140135359).

Regarding claim 1, Malone teaches an apparatus for at least one of activating or deactivating a maneuvering mode of a drive in a hybrid vehicle, wherein the drive has an internal combustion engine and an electric motor, comprising:
a processor comprising: a detection unit that detects whether an electronic parking aid is activated, and a changeover unit that activates a maneuvering mode when the electronic parking aid is activated, wherein starting of the internal combustion engine is initially deactivated at a beginning of the maneuvering mode after the starting of the internal combustion engine was initially deactivated
Malone [0040] discloses detecting when Park-Assist mode is inactive. Malone also discloses performing driving maneuvers while operating in the Park-Assist mode. 
Malone [0017] discloses that the electric motor may be used to propel the vehicle when the internal combustion engine is deactivated.
Malone [0049] discloses that the Park-Assist mode may be active when a vehicle is parking.
…such that the internal combustion engine is used to operate the vehicle during the remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode.
Malone [0016] discloses that the propulsion system may operate in a non-hybrid vehicle.
The Examiner notes that non-hybrid vehicles operate without an electric motor.
Malone [0037] further discloses that the stop-start mode may start the engine during vehicle operation, which may be a maneuvering mode.
Malone [0019] discloses that during operating conditions, the engine may be operated by combusting fuel to propel the vehicle via drive wheel while the motor is deactivated.
Malone does not expressly teach:
the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode after the starting of the internal combustion engine was initially deactivated
However, Min-Hwan teaches:
the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode after the starting of the internal combustion engine was initially deactivated
Min-Hwan [0061] discloses that the automobile hybrid system stops the internal combustion engine prior to parking control then performs automatic parking using battery power and in-wheel. Min-Hwan discloses checking the battery level and battery consumption required until the parking is completed. If the battery discharge is predicted before the parking is completed, the engine activated to charge the battery.
The Examiner notes that stopping the internal combustion engine prior to parking control indicates that the maneuvering mode is activated after the internal combustion engine was initially deactivated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal combustion engine disclosed in Malone to incorporate determining whether the internal combustion engine is required to be activated, as taught in Min-Hwan, to ensure that the electric motor remains charged.

Regarding claim 2, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
wherein the changeover unit is configured to deactivate the maneuvering mode if the detection unit detects that the electronic parking aid is deactivated. 
Min-Hwan discloses that the vehicle may stop when the parking spot is satisfied.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deactivation of the maneuvering disclosed in Malone to incorporate the deactivation of maneuvering if the park-assist mode is detected to be deactivated, as taught in Min-Hwan, because when the park-assist mode is deactivated, the vehicle may be stopped and no longer requires maneuvering.

Regarding claim 3, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Malone further teaches:
wherein the maneuvering mode is at least one of automatically activable or automatically deactivable.
Malone [0017] discloses that the vehicle propulsion system may enter a mode to enable the engine to be maintained in a deactivated state.

Regarding claim 4, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
wherein the maneuvering mode is at least one of manually activable or manually deactivable. 
Min-Hwan [0074] discloses that the driver may select the automatic auxiliary parking system mode by operating the automatic auxiliary parking system button to operate the automatic auxiliary parking system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the maneuvering disclosed in Malone to incorporate that the maneuvering mode may be activable or deactivable, as taught in Min-Hwan, to improve driver’s convenience (Min-Hwan [0004]).

Regarding claim 5, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
further comprising: a switch that activates the electronic parking aid, wherein the maneuvering mode is at least one of activable or deactivable by operating the switch.
Min-Hwan [0074] discloses that the operator may operate an automatic auxiliary parking system button to activate the automatic parking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activating and deactivating of the park-assist disclosed in Malone to explicitly teach a switch, as taught in Min-Hwan, to improve on park-assist user interfaces.

Regarding claim 6, the combination of Malone and Min-Hwan teaches the apparatus of claim 5, Min-Hwan further teaches:
further comprising: a display for at least one of visually or audibly indicating the activated maneuvering mode.
Min-Hwan [0081] discloses displaying the in-wheel parking function to the driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed in Malone to incorporate that the display indicates an activated maneuvering mode, as taught by Min-Hwan, in order to provide feedback to the operator.

Regarding claim 7, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
further comprising: a display for at least one of visually or audibly indicating the activated maneuvering mode.
Min-Hwan [0081] discloses displaying the in-wheel parking function to the driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed in Malone to incorporate that the display indicates an activated maneuvering mode, as taught by Min-Hwan, in order to provide feedback to the operator.

Regarding claim 9, the combination of Malone and Min-Hwan teaches the apparatus according to claim 1, wherein Malone further teaches:
a hybrid vehicle, comprising: a drive that has an internal combustion engine and an electric motor; and an apparatus for at least one of activating or deactivating a maneuvering mode of the drive according to claim 1.
Malone [0016] discloses a hybrid vehicle comprising an internal combustion engine and an electric motor. 
Malone [0038] discloses that the park-assist mode may be activated. 

Regarding claims 10-11, they are rejected on the basis that they are directed to a method and a computer product encompassed in scope by claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662